Howell, J.
A motion is made to dismiss this appeal because, the defendant, having on the trial confessed the greater portion of the debt sued for, leaving a balance in dispute of less than five hundred dollars, this court is without jurisdiction.
The claim of plaintiffs is for a sum exceeding five hundred dollars, and the fact that in the answer and as a witness defendant admitted being indebted for a sum less than that sum did not change the demand of plaintiffs. Had the amounts admitted been certain and plaintiffs taken a judgment therefor, and thus left a small amount only in contest, the jurisdiction would have been affected. It is the demand of plaintiffs that gives jurisdiction.
Motion refused.